United States Court of Appeals
                     For the First Circuit


No. 15-1918

                 XIAO HE CHEN and LING YU LUO,

                          Petitioners,

                               v.

              LORETTA E. LYNCH, ATTORNEY GENERAL,

                          Respondent.


                PETITION FOR REVIEW OF AN ORDER
              OF THE BOARD OF IMMIGRATION APPEALS



                             Before

                      Howard, Chief Judge,
                Selya and Lynch, Circuit Judges.


     Gary J. Yerman on brief for petitioners.
     Benjamin C. Mizer, Principal Deputy Assistant Attorney
General, Terri J. Scadron, Assistant Director, Office of
Immigration Litigation, Civil Division, United States Department
of Justice, and Christina P. Greer, Trial Attorney, Office of
Immigration Litigation, on brief for respondent.




                          June 9, 2016
            SELYA,    Circuit     Judge.     The   sole    question     in     this

immigration case is whether the Board of Immigration Appeals (BIA)

abused its discretion in declining to reopen the petitioners'

removal proceedings.       We answer that question in the negative and

deny the petition for judicial review.

            The    historical     facts    and   travel    of    the   case    are

susceptible to succinct summarization.             The petitioners (Xiao He

Chen and her husband, Ling Yu Luo) are Chinese nationals.                    Early

in 2000, Chen entered the United States illegally.                 Her husband,

Luo, followed on October 17, 2002, entering the country by means

of a visitor's visa that granted him permission to remain until

April 16, 2003. Luo overstayed, and the couple married on December

18, 2008.     Meanwhile, Chen became an active participant in the

China Democracy Party Foundation (CDP), a group committed to

political reform in China.         Luo also became a member of the CDP.

            In    2009,    federal     authorities        instituted     removal

proceedings      against   both   petitioners.       Later      that   year,   the

petitioners conceded removability, and an immigration judge (IJ)

found Chen removable under 8 U.S.C. § 1182(a)(6)(A)(i) (for being

present in the United States without having been lawfully admitted

or paroled) and found Luo removable under 8 U.S.C. § 1227(a)(1)(B)

(for remaining in the United States longer than permitted).

            What remained were the petitioners' applications for

asylum, withholding of removal, and protection under the United


                                     - 2 -
Nations   Convention    Against   Torture    (CAT).1     These   entreaties

centered on the petitioners' claim that, if repatriated, they would

be subject to persecution (or worse) because of their pro-reform

political activities in the United States.

           Following a merits hearing held on May 10, 2010, at which

Chen (but not Luo) testified, the IJ delivered a bench decision

denying all three kinds of requested relief.           The IJ did not find

Chen credible, did not find the evidence sufficient to support

asylum, and did not find that the petitioners had carried their

burden of proving either of their other claims.

           The petitioners unsuccessfully appealed to the BIA.

When notified of the BIA's decision, they abjured judicial review

and instead filed a timely motion to reopen and reconsider.           They

submitted an amended motion on January 30, 2012, attaching a

variety of supporting documents. The BIA denied the amended motion

on May 21, 2012.   Once again, the petitioners eschewed the filing

of a petition for judicial review.

           Roughly three years passed.        In the spring of 2015, the

petitioners filed a second motion to reopen.           They argued changed

country circumstances and attached a trove of documents (including

country    conditions     reports,    news      articles,     and   family


    1 The record is unclear as to whether Chen applied for these
forms of relief and named Luo as a derivative beneficiary or
whether both petitioners applied. In the present posture of the
case, we need not resolve that uncertainty.


                                  - 3 -
correspondence).     The BIA denied the motion, concluding that it

was   time-and-number    barred   and     that   the   "changed   country

circumstances" exception did not apply. The petitioners then filed

the instant petition for judicial review.

          We need not tarry.      The petition before us solicits our

review of the BIA's order denying the latest motion to reopen.

Motions to reopen are disfavored in immigration practice, and for

good reason: there is a compelling public interest in both finality

and the expeditious processing of immigration proceedings.           See

INS v. Abudu, 485 U.S. 94, 107 (1988); Falae v. Gonzales, 411 F.3d

11, 14 (1st Cir. 2005).    As a result, the BIA "enjoys considerable

latitude in deciding whether to grant or deny such a motion." Raza

v. Gonzales, 484 F.3d 125, 127 (1st Cir. 2007).         Consequently, we

review the BIA's denial of a motion to reopen solely for abuse of

discretion.     See INS v. Doherty, 502 U.S. 314, 323 (1992); Zhang

v. INS, 348 F.3d 289, 292 (1st Cir. 2003).       Under that deferential

standard, we will affirm the BIA's order unless the petitioners

show "that the BIA committed an error of law or 'exercised its

judgment in an arbitrary, capricious, or irrational way.'"         Jutus

v. Holder, 723 F.3d 105, 110 (1st Cir. 2013) (quoting Raza, 484

F.3d at 127).

          For present purposes, it is important to note that this

case involves the disposition of the petitioners' second motion to

reopen.   An alien who aspires to reopen removal proceedings is


                                  - 4 -
usually limited to only a single motion to reopen, which must be

filed within 90 days of the final agency order.                  See 8 C.F.R.

§ 1003.2(c)(2). These time and number restrictions may be relaxed,

however, when the alien establishes that "changed circumstances

have arisen in the country of nationality or in the country to

which deportation has been ordered."2          Larngar v. Holder, 562 F.3d

71, 74 (1st Cir. 2009) (citing 8 C.F.R. § 1003.2(c)(3)(ii)).

           The petitioners attempt to avoid the time-and-number bar

by invoking this exception.          To carry the day, an assertion of

changed    country      circumstances   must     satisfy   two    substantive

requirements.     We limn those requirements.

           The first requirement necessitates a showing that the

evidence offered in support of the alien's motion to reopen is

material   and    was    not    previously    available.     See    8    C.F.R.

§ 1003.2(c)(1), (c)(3)(ii); see also Fesseha v. Ashcroft, 333 F.3d

13, 20 (1st Cir. 2003).         In determining whether this requirement

is   satisfied,    the    BIA   "compare[s]     the   evidence    of    country

conditions submitted with the motion to those that existed at the

time of the merits hearing below."           Haizem Liu v. Holder, 727 F.3d

53, 57 (1st Cir. 2013) (citing In re S-Y-G-, 24 I&N Dec. 247, 253

(BIA 2007)).     If the newly submitted evidence reveals no more than




     2Here, the petitioners' country of nationality and the country
to which deportation has been ordered are one and the same: the
People's Republic of China.


                                     - 5 -
a continuation of previously existing conditions, it is inadequate

to show changed country circumstances.           See Sugiarto v. Holder,

761 F.3d 102, 104 (1st Cir. 2014); see also Fen Tjong Lie v.

Holder, 729 F.3d 28, 31 (1st Cir. 2013).

            To satisfy the second requirement, the alien must make

a showing of prima facie eligibility for the ultimate relief that

she seeks (in this instance, asylum, withholding of removal, and

CAT protection).     See, e.g., Afful v. Ashcroft, 380 F.3d 1, 8 (1st

Cir. 2004). Even then, the alien must persuade the BIA to exercise

its discretion favorably and order her case reopened. See 8 C.F.R.

§ 1003.2(a).

            Here, the petitioners argue that the evidence submitted

in support of their second motion to reopen demonstrated changed

country circumstances, namely, persecution in China of persons who

had operated as pro-democracy activists while in the United States.

In an effort to make this showing, they proffered two types of

evidence.        First,   they   submitted    correspondence      and   other

documents, purportedly from Luo's brother, relating to events that

he allegedly experienced in China.         Second, they submitted reports

(from,   inter    alia,   government   agencies     and   media     outlets)

describing general conditions in China.         As we explain below, the

BIA did not act arbitrarily, capriciously, or irrationally in

holding that neither evidentiary proffer sufficed to demonstrate

a material change in country circumstances.


                                   - 6 -
           With respect to the first part of the petitioners'

proffer,   the     BIA    supportably   concluded   that   the    materials

submitted (which consisted of a letter detailing the alleged

experiences of Luo's brother in China, an arrest warrant, and an

injury   report)    lacked    satisfactory   authentication      and,   thus,

lacked probative value.        That conclusion was well within the broad

compass of the BIA's discretion: there was nothing either in the

materials themselves or elsewhere in the record that furnished

even a shred of independent verification for the account attributed

to Luo's brother.        And as we previously have explained, "[t]he BIA

has general discretion to deem a document's lack of authentication

a telling factor weighing against its evidentiary value."               Hang

Chen v. Holder, 675 F.3d 100, 107 (1st Cir. 2012); accord Liu, 727

F.3d at 56-57 (1st Cir. 2013); Le Bin Zhu v. Holder, 622 F.3d 87,

92 (1st Cir. 2010).

           To be sure, the petitioners point to Chen's affidavit as

a means of authenticating the letter supposedly sent by Luo's

brother.   That gambit fails.      In the underlying proceeding, the IJ

found Chen's testimony unworthy of credence.         That is significant

because special respect is due to the BIA's refusal to credit an

attempt at authentication by a witness whom the IJ earlier found

incredible.3     See Le Bin Zhu, 622 F.3d at 92; Qin Wen Zheng v.


    3 We note, moreover, that the petitioners cite no authority
for the proposition that, in the absence of a proper foundation,


                                    - 7 -
Gonzales, 500 F.3d 143, 146-47 (2d Cir. 2007); cf. Zheng v.

Mukasey, 546 F.3d 70, 72 (1st Cir. 2008) (noting that, in the

absence    of    substantiation,     "self   serving    affidavits    from

petitioner and [his] immediate family are of limited evidentiary

value").

             The inclusion of the arrest warrant and the injury report

in the letter attributed to Luo's brother does not advance the

petitioners' cause.       Without the letter, these documents have no

independent probative value.       And in all events, the arrest record

and   injury    report   are   purportedly   official   documents,   which

themselves      needed   authentication.      See   8   C.F.R.   §   1287.6

(requiring, at a minimum, that such documents be "attested by an

officer so authorized").         They lacked any such authentication.

For these reasons, we conclude that the BIA did not abuse its

discretion in according these unauthenticated documents little

weight.

             This leaves the second type of evidence: general reports

from, inter alia, government agencies and news media describing

overall conditions in China.          When compared to the evidence

presented at the 2010 merits hearing, this newly submitted evidence



a statement in Chen's affidavit could suffice to authenticate a
foreign document that she played no role in either creating or
obtaining.   Cf. United States v. Jackson, 636 F.3d 687, 693-94
(5th Cir. 2011) (concluding that police officer could not testify
about proffered documents without adequate foundation allowing him
to authenticate them).


                                   - 8 -
falls short of showing changed country circumstances in China vis-

à-vis the treatment of returnees who had previously been active in

the CDP (or any comparable organization) while abroad.                       The

materials describe conditions in China (including deviations from

the rule of law and human rights violations) at a high level of

generality.     And even though they allude to the suppression of

certain pro-democracy activists in China, none of these dissidents

is identified as a person returning from abroad.                   Nor do they

indicate that the level of suppression of pro-democracy activists

intensified between 2010 (when the merits hearing concluded) and

2015 (when the second motion to reopen was filed).

          The       petitioners   suggest    that    the     BIA    overlooked

potentially    significant    evidence.       This   suggestion      is     woven

entirely out of wispy strands of speculation and surmise.              The BIA

need not "discuss each piece of evidence individually."               Liu, 727

F.3d at 57.    Nor is it "required to dissect in minute detail every

contention that a complaining party advances."              Raza, 484 F.3d at

128.

          In    a    last-ditch   endeavor     to    turn    the    tide,     the

petitioners advance a curious claim.         The BIA blundered, they say,

by resolving the question of changed country circumstances without

considering the findings contained in the State Department's 2009

Human Rights Report (the most recent report of its kind extant at

the time of the 2010 merits hearing).          But the petitioners never


                                   - 9 -
introduced that report into the record, nor did they ever request

that the BIA take judicial notice of it.   Thus, any claim based on

the contents of the 2009 Human Rights Report was not properly

exhausted and, accordingly, cannot be broached in this proceeding.4

See 8 U.S.C. § 1252(d)(1); Ahmed v. Holder, 611 F.3d 90, 97 (1st

Cir. 2010).

          The bottom line is that the materials submitted with the

petitioners' second motion to reopen failed to show that Chinese

officials specially targeted political activists who operated in

the United States and then returned to China.        Nor do those

materials show any meaningful change in the Chinese government's

posture either with respect to such matters or with respect to the

suppression of political dissent generally from 2010 to 2015.

          We need go no further.    After reviewing the record in

this case with care, we conclude that the BIA did not abuse its

discretion in holding that the petitioners failed to make an

adequate showing of a material change in country circumstances.

It follows that the petitioners' second motion to reopen was, as

the BIA ruled, time-and-number barred.      We therefore deny the

petition for judicial review without reaching the issue of whether




    4 Although the BIA has the power to take administrative notice
of the contents of official documents, it is not required to do so
sua sponte. See 8 C.F.R. § 1003.1(d)(3)(iv).


                              - 10 -
the petitioners have carried their burden of showing a prima facie

case for merits relief.5



So Ordered.




    5 The petitioners also assert that the BIA ought to have
reopened their case sua sponte. Because their opening brief fails
to make any developed argument in this regard, we deem their
assertion waived. See Ahmed, 611 F.3d at 98 (noting the "venerable
precept that appellate arguments advanced in a perfunctory manner,
unaccompanied by citations to relevant authority, are deemed
waived").


                             - 11 -